DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 2014/0011397).
Regarding claim 17, Sutter as discussed in previous office action discloses all the structural limitations such as an electrical cable 50 having a conductive component 58, an anvil bushing 12 with retention shoulder 1214 and compression sleeve 14, 16, 18. 
It would have been obvious to follow the method steps such as providing, arranging, compressing  and clamping , advance and compress the parts as claimed in this claim in order to properly assemble the parts as intended and to connect a connector to a coaxial cable. 
Allowable Subject Matter
Claims 1-3, 5-16 and 18 are allowed. 
Regarding claims 1 and 10, the prior art of record does not disclose or suggest a crimp assembly for electrically contacting a conductive component of an electrical cable, comprising: a compression sleeve having an inner diameter larger than an outer diameter of a retention shoulder of an anvil bushing, the anvil bushing is more rigid than the compression sleeve in a radial direction as required in combination with other limitations of these claims.
Regarding claim 18, the prior art of record does not disclose or suggest a crimp assembly for electrically contacting a conductive component of an electrical cable, comprising: an anvil bushing having a plurality of retention shoulders extending circumferentially on an outer peripheral surface of the anvil bushing and supporting a section of the conductive component, the retention shoulders are discontinuous in a circumferential direction and mutually offset about a predefined angle with respect to one another in the circumferential direction As required in combination with other limitations f this claim.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Regarding claim 17, the applicant argues that, “Sutter specifically describes that movement of the anvil bushing 12 into the cited compression 
Moreover, the examiner respectfully disagree because, upon advancing the cable, and the engagement of nut 14 with body 16 and upon acting (force inward over an annular lip 1638 or annular shoulder 1630 of the body 16 by the sleeve 14, the an annular lip 1638 or annular shoulder 1630 will compressed in a radially inward direction, see figs, 9 and 10. The radial outward force may be created by of coaxial cable advancement, which is resisted by the inward radial compressive force created by the annular shoulder 1638 (1630) of the body and sleeve 14, thus this prior art reads on the claimed limitations of the claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831